DETAILED CORRESPONDENCE
This Office action is in response to the election received January 3, 2022.
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on January 3, 2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 3, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIHARA et al (2013/0291467) or WASHIO et al (2013/0171572).
The claimed invention recites the following:

    PNG
    media_image1.png
    367
    638
    media_image1.png
    Greyscale

SUGIHARA et al report a thick film photoresist composition comprising either an (A1) resin derived from a polyhydroxystyrene and having an acid-labile group meeting the polymer resin having a first repeating unit and claimed in claim 5 see paragraph [0157] below:

    PNG
    media_image2.png
    657
    441
    media_image2.png
    Greyscale

Synthesis of Resin A1-2 in paragraph [0443] to [0444] shown below having a Mw of 5100.:
    PNG
    media_image3.png
    291
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    414
    media_image4.png
    Greyscale

With respect to the acrylate resin having a second repeating unit, applicants are directed to paragraph [0368] for a sulfur-containing compound such as (I-27) to (I-30) which are acrylate resins see below:

    PNG
    media_image5.png
    1109
    463
    media_image5.png
    Greyscale

paragraph [0453].  Example 6 report the novolak resin containing resin A1-2.  The composition would containing a myriad of strands of the polymer, thus meeting the polymer resin of the first repeating unit and the claimed oligomer having a functional group having a protecting group and is the same as the first repeating unit polymer resin.   The mixture of strands would have polymer strands with a Mw larger than 5000 as disclosed in A1-2 and have strands having a Mw that are smaller than 5000 and meeting the claimed oligomer of claims 1 and 4. 
SUGIHARA et al lacks a working example containing an acrylate resin as claimed, however the sulfur-containing compound in paragraph [0368] are disclosed to provide improved adhesion of the composition to the substrate as reported in paragraph [0296] to [0298], see below:
    PNG
    media_image6.png
    352
    411
    media_image6.png
    Greyscale

Said photoacid generator of claim 1 is found in paragraph [0461], shown below and is used in the working Examples 1 to 3 and 6 of Table 1:

    PNG
    media_image7.png
    390
    521
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    85
    412
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    144
    325
    media_image9.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having to formulate any of the Examples found in Table 1 and add a sulfur-compound acrylate polymer of (I-27) and reasonably expect same or similar results for a crack resistance resist pattern and a rectangular pattern profile.
paragraph [0066] to [0077].  Applicants are directed to page 23, Table 2, Example 8 wherein the resin blend is a novolak resin (ZB-4) and a polyhydroxystyrene resin, ZC-2, see below: 

    PNG
    media_image10.png
    1167
    444
    media_image10.png
    Greyscale

page 19 -20, paragraphs [0106] to [0120] wherein an alkali-soluble resin (C) can be any of a novolak resin (C1), a polyhydroxystyrene resin (C2) and an acrylic resin (C3) to improve cracking resistance.
Based on the teachings on page 19 and 20 any of the resins (C1) to (C3) are seen as equivalent and be formulated with Resin (B), a resin whose alkali-solubility increases by the action of an acid.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to replace the resin ZC-2 with an acrylic resin (C3) which meets the acrylate-based resin having a second repeating unit in claim 1 and reasonably expect same or similar results for no bubbles generated as taught in paragraph [0154].
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
None of the references of record disclose the presence of a chain transfer agent in claims 6-8 or the specific oligomer of Chemical Formula 5 having a chain transfer as an end group of claim 9.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUGIHARA et al (2016/0291466) disclose a resist composition which cumulative to the disclose of SUGIHARA et al ‘467 above. 
KUROIWA et al (2021/0356863) report a composition having polyhydroxystyrene, with an acid-labile group formulated with a sulfur compound to suppress footing as reported in paragraph [0331].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
February 12, 2022